DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 6/2/22 (hereinafter “amendment”) has been accepted and entered. Accordingly, claims 8, 10, 15 and 16 are amended.  

Claim Rejections - 35 USC § 101
The 35 U.S.C. § 101 rejection of claims 8-16 has been withdrawn as a result of the amendments providing additional elements, that under the 2019 PEG step 2B analysis, amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). 
	
	
Claim Interpretation
The claim 15 limitations (1) “ascertainment unit”; (2) “an identification unit” (3) “combination unit” (4) “an incorporation unit” are no longer interpreted under 112(f) since under MPEP § 2181, under the three prong test, as amended, claim 15 with respect to prong (C), the term “means” or “step” or the generic placeholder is modified by sufficient structure, material, or acts for performing the claimed function. For example, the limitation “wherein the ascertainment unit, the identification unit, the combination unit, and the incorporation unit are included in an electronic device having a processor” provides sufficient structure and the modified limitations recite functional connections as well as various acts for performing the claimed function. 
 
Claim Rejections - 35 USC § 112
The rejection of claims 8-16 have been withdrawn as a result of the various amendments and the withdrawal of claim 15 as being interpreted under 112(f). 



Allowable Subject Matter
Claims 8-16 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art does not teach, disclose or suggest the limitation of “A method for creating a feature-based localization map for a semi- autonomous and/or autonomous vehicle, the method comprising:
ascertaining, via an ascertainment unit, data of at least one object in surroundings of the semi-autonomous and/or autonomous vehicle; 
identifying, via an identification unit, characteristic structures of the at least one object, wherein the ascertainment unit is functionally connected to the identification unit; 
combining, via a combination unit, the characteristic structures to form a simplification structure of the object, wherein the combination unit is functionally connected to the identification unit; and
incorporating, via an incorporation unit, the simplification structure into at least one feature-based localization map, wherein the combination unit is functionally connected to the incorporation unit; 
wherein the ascertainment unit, the identification unit, the combination unit, and the incorporation unit are included in an electronic device having a processor, and 
wherein the at least one feature-based localization map includes a plurality of sensor-based localization maps, 
wherein the sensor-based localization maps are consolidated and include punctiform objects and objects having arbitrary structures and shapes, which are represented in the form of simplification structures, so that data volumes are reduced based on the consolidated radar-based localization maps, and 
wherein localization results are improved using object representations based on the simplification structures, wherein the punctiform objects include multiple points” as recited in claim 8 and similarly recited in independent claims 15 and 16. 
With respect to the independent claims, the best prior art, Yang, fails to disclose the combination of features required in the independent claims and performed in the order required by the independent claims. For example, Yang fails to teach, disclose or suggest using ascertained data of an object to identify multiple characteristic structures of the object to further form a simplification structure of the object, wherein objects represented by a simplification structure are “objects having arbitrary structures and shapes” (published spec. ¶ 47), then further incorporating the simplification structure into a feature based localization map wherein the FBL map must include a plurality of sensor-based localization maps, including at least a radar based localization map that are consolidated and include punctiform objects with multiple points, as well as objects with arbitrary structures and shapes .  
In addition, there was no other prior art reference that taught, disclosed or suggested this feature, nor is there any reason to modify or combine prior art references in the manner recited in claim 17 absent the applicant's disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667